PiOR cuanto, en enero 25, 1940, el Fiscal solicitó que se deses-timara este recurso por abandono; y
Por cuanto, notificado de la moción, el acusado en febrero 28, 1940, se opuso a la desestimación alegando que había presentado en la corte de distrito una moción, copia de la cual acompañó, en solicitud de un nuevo término para tramitar su apelación; y
Por cuanto, señalada la vista de la moción para abril 8, 1940, el acusado no compareció ni ha explicado en forma alguna la suerte que ha corrido su solicitud de nuevo término; y
Por cuanto, la sentencia contra el acusado apelante se dictó desde el once de octubre de 1938 y la apelación se interpuso desde igual fecha sin que se practicara gestión alguna para perfeccionarla hasta más de un año después cuando el apelante fué notificado de la moción del Fiscal y desde esa única gestión hasta la fecha de la vista de la moción había transcurrido más de un mes sin que el apelante compareciera o explicara en forma alguna lo ocurrido:
Por tanto, vista la ley y la jurisprudencia aplicable, se declara la moción con lugar y en su consecuencia se desestima, por abandono, el recurso.